Citation Nr: 1818528	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-19 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for coronary artery disease.

2. Entitlement to a rating in excess of 20 percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel





INTRODUCTION

The Veteran had active military service from December 1976 to December 1996.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction over the case was subsequently transferred to the VA RO in Montgomery, Alabama.    

In a June 2014 substantive appeal, the Veteran requested a videoconference hearing before a member of the Board.  In June 2017, the Veteran stated that he wished to withdraw his request for a hearing scheduled for July 28, 2017.  As such, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2017).

The issue of entitlement to an initial rating in excess of 30 percent for coronary artery disease is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In June 2017, prior to the promulgation of a decision in the appeal, the Veteran stated that he wanted to withdraw his appeal of the issue of entitlement to a rating in excess of 20 percent for hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met with respect to the issue of entitlement to a rating in excess of 20 percent for hypertension.  38 U.S.C. §§ 7105(a), 7108 (2012); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  The Veteran or the Veteran's authorized representative may withdraw an appeal.  Id. 

In a June 2017 statement, the Veteran withdrew his appeal on the issue of entitlement to a rating in excess of 20 percent for hypertension.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and the issue is dismissed.


ORDER

The appeal of the issue of entitlement to a rating in excess of 20 percent for hypertension is dismissed.


REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided.  

The Veteran was last afforded a VA examination of his coronary artery disease in January 2011.  In a December 2017 Appellate Brief, the Veteran indicated, through his representative, that the symptoms of his coronary artery disease had increased since his last VA examination.  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from his coronary artery disease.  

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issue on appeal.    

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the current level of severity of all impairment resulting from his service-connected coronary artery disease.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies must be performed.  The examiner should provide all information required for rating purposes.  

3.  Confirm that the VA examination report comports with this remand, and undertake any other development determined to be warranted. 

4.  Then, readjudicate the claim.  If a decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


